Title: From Benjamin Franklin to Van der Oudermeulen, 25 July 1780
From: Franklin, Benjamin
To: Oudermeulen, Cornelis van der


Sir,
Passy, July 25. 1780.
I received duly the Honour of yours of the 3d. Instant. Supposing you are by this time returned from N Holland, I write this Line just to acquaint you that my Sentiments continue the same as in my former Letter; and that in my Opinion, the Merchants of America are not likely to form any Such Company’s as proposed. The Congress cannot authorize it having no Power to make Laws for Such Purposes; and any one or two States doing it without the rest would answer little purpose. But I wish you to communicate upon it with his Excellency M Adams, who knows the present State of that Country better than I do, & who will deliver this into your hands. You may explain more fully to him than can well be done by Letter, and with more Safety.— I have the Honour to be.
M. C V. d’ Oudermeules.
